Case: 12-5111    Document: 14    Page: 1   Filed: 09/20/2012




          NOTE: This order is nonprecedential.


  ijliniteb ~tate1l Case: 12-5111      Document: 14   Page: 2   Filed: 09/20/2012




DANNY CHOI V. US                                         2


     On March 19, 2012, Mr. Choi filed the underlying
complaint in the Court of Federal Claims, naming the
United States and the University of California Santa
Cruz (UCSC) as defendants. In the complaint, Mr. Choi
alleged that as a student at UCSC he experienced several
difficulties with the university's faculty and administra-
tion. Specifically, Mr. Choi alleged that he has been
unjustly graded by some of his professors and that his
ability to find employment had been hindered by an error
in the university's email system that prevented him from
accessing a number of received email messages. As a
result of what his complaint characterized as UCSC's
"negligence" and "product liability," Mr. Choi sought
$141,000 in lost wages and incurred debt.
    On June 28, 2012, the Court of Federal Claims dis-
missed the complaint. The court explained that because
its jurisdiction was limited to money-mandating claims
against the United States government, the court lacked
authority to address a complaint premised entirely on
alleged wrongdoing by a state university. Rejecting Mr.
Choi's arguments that UCSC was an agent of the United
States government because "UCSC is a part of the Cali-
fornia State Government and the State is a part of the
United States Government," the court explained that the
California state and federal government each have their
own sovereign immunity and that "California does not act
as an agent of the United States when creating, maintain-
ing, and running state-sponsored universities." In addi-
tion, the court explained that even presuming the action
was brought against the United States government here,
the Court of Federal Claims does not have jurisdiction to
adjudicate cases sounding in tort.
   This appeal followed.
                                                     - - - -     .~.~-------~




Case: 12-5111      Document: 14    Page: 3      Filed: 09/20/2012




3                                             DANNY OHOI v. US



    Mr. Choi's informal brief does not present any cogent
argument establishing jurisdiction over his complaint in
the Court of Federal Claims. The only specific argument
that Mr. Choi appears to raise is that the trial court erred
because "[c]riminal law should apply." That argument
was rejected by this court in Joshua v. United States, 17
F.3d 378, 380 (Fed. Cir. 1994). There, we explained that
the Court of Federal Claims "has no jurisdiction to adjudi-
cate any claims whatsoever under the federal criminal
code[.]" Id. at 379. In summarily disposing of the appeal
in Joshua, we stated that the position of the government
in arguing that the Court of Federal Claims lacked juris-
diction was "so clearly correct as a matter of law that no
substantial question regarding the outcome of the appeal
exists." Id. at 380. So too here, summary affirmance of
the judgment of the Court of Federal Claims in dismissing
Mr. Choi's complaint is appropriate.
    Accordingly,
    IT Is ORDERED THAT:
    (1) The judgment of the Court of Federal Claims is
        summarily affirmed.
    (2) All pending motions are dismissed.
    (3) Each side shall bear its own costs.




                                    FOR THE COURT

    SEP 20 2012                     /s/ Jan Horbaly
       Date                         Jan Horbaly
                                    Clerk


                                              eotJL'F'l~PEALS
                                          u.sTHe FEDERAl. CIRCUITFOR
                                                SEP 20 ZulZ
                                                   JAN HORBAlY
                                                      CLERK
Case: 12-5111      Document: 14   Page: 4   Filed: 09/20/2012




DANNY CHOI V. US                                         4


cc: Danny Choi
    Douglas T. Hoffman, Esq.
s25